Citation Nr: 1539025	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  15-31 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a clothing allowance. 

(The issues of entitlement to service connection for bilateral radiculopathy of the lower extremities, entitlement to service connection for bilateral neuropathy of the lower extremities, entitlement to an evaluation in excess of 40 percent for the service-connected fibromyositis of the lumbar paravertebral muscles, and entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities are addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1965.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2014 decision of the Department of Veterans Affairs (VA) Medical Center in San Juan, Puerto Rico that denied the Veteran's claim of entitlement to a clothing allowance. (The Board has jurisdiction over this issue only to the extent that the Veteran has filed a timely notice of disagreement with the VAMC decision.)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was denied entitlement to a clothing allowance in a December 2014 decision by Veterans Affairs Medical Center in San Juan, Puerto Rico.  He expressed disagreement with this decision in statement received by the San Juan Regional Office (RO) in January 2015.  The Veteran has yet to be furnished a Statement of the Case (SOC) regarding this issue.  Under these circumstances, the Board is obliged to remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a statement of the case regarding his claim for a clothing allowance.  They should be advised of the time period in which to perfect an appeal.  Then, only if an appeal is timely perfected with respect this issue, should it be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




